DETAIL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 5, 6, 8-17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kohn-Rich et al. (US 20160210863 A1).

Regarding claim 1: 
Kohn-Rich et al. disclose a method of building a two-dimensional (2D) elevation map, comprising: 
receiving sensor data regarding a 2D coordinate in a 2D coordinate system, wherein the sensor data is acquired by one or more sensors of an aerial vehicle (receiving sensor data regarding a 2D coordinate in a 2D coordinate system represent as (x.sub.i, y.sub.i) and (x.sub.j, y.sub.j), wherein the data is acquired by one or more sensors of a flying vehicle, [001], [0074], [0092]); 
storing the computed surface height and the assigned confidence indicator for the 2D coordinate in a database, thereby building the 2D elevation map (storing the sensor information which contains the height and the confidence values, in a database, [0068], [0069], [0074]).
assigning, based on the sensor data, a confidence indicator to the computed surface height (providing, by using information from the sensor data, a status flag that provides a confidence (confidence indicator) to the computed terrain height (surface height), [0065], [0092]), 
Kohn-Rich et al. does not explicitly teach including: 
assigning a first value for the confidence indicator in response to the computed surface height being a lower threshold for an actual surface height; 
assigning a second value for the confidence indicator in response to the computed surface height being an upper threshold for the actual surface height; and 
assigning a third value for the confidence indicator in response to the computed surface height being an actual value for the actual surface height; 
Note that Kohn-Rich et al. show a management system which has a guidance function that determined path errors between the present position and desired flight path, [0007] and having a confidence indication as flag that indicates the accuracy of the height level, [0065]) and the SON structure stores the information of the lowest height of the layer, [0064], and [0067]). One of the ordinary skill in the art will interpret Kohn-Rich et al. as the flag, the confidence indicator, indicates the accuracy of the lowest or minimum height level (lower threshold for an actual surface height which can be the first value stored) for the SON structure to store, which draw to the present claim invention. 
Furthermore Kohn-Rich et al. also show the SON structure stores the information of the highest height of the layer, [0064], and [0067]). One of the ordinary skill in the art will interpret Kohn-Rich et al. as the flag, the confidence indicator, indicates the accuracy of the highest or maximum height level (upper threshold for an actual surface height which can be the second value stored) for the SON structure to store.
Kohn-Rich et al. finally show that the confidence indication that the sensor data may indicate that two height layers are actually one, [0067]. One of the ordinary skill in the art will interpret Kohn-Rich et al. as the flag, the confidence indicator, indicates two height layers are actually one (same). 
One of ordinary skills should have recognized that doing so for a benefit of safety.



Regarding claim 2:
Kohn-Rich et al. further teach the method, wherein the surface height is computed relative to a reference level, and wherein the reference level is a ground level or a sea level (Kohn-Rich et al. show that the vehicle is an unmanned rotorcraft, and the height is adjust relative to a ground level, therefore it obvious that the unmanned rotorcraft computes the height relative to the ground, [0001], [0003]).

Regarding claim 5:
Kohn-Rich et al. further the method, wherein the confidence indicator indicates a relationship between the computed surface height and an actual surface height for the 2D coordinate (the reference shows that a confidence flag by indicates the accuracy of the height data and indicating the level of the confidence, it obvious that there is a comparison between the actual height of the terrain and the computed height, [0065]).

Regarding claim 8:
Kohn-Rich et al. does not explicitly teach the method further comprising: transmitting, to a remote system over a communication network, the 2D coordinate, the computed surface height, and the assigned confidence indicator.

Kohn-Rich et al. show that the system of the unmanned rotorcraft [0001] includes a communication device 2220, such as a transceiver, to facilitate wired or wireless communication with external systems; and shows that the System 2200 further includes a memory 2215 for storing information containing the height and the confidence values, in a database, [0127]; note 

Regarding claim 9:
Kohn-Rich et al. further teach the method, further comprising detecting a difference between the computed surface height and a previously determined surface height for the 2D coordinate (building a new data after the database performed the update (difference between the computed surface height and a previously determined surface height for the 2D coordinate) and save into a memory, [0068], [0069], [0077]), wherein the transmitting is performed in response to the detecting (the system device 2220 transmit the information in the memory 2215, [0127]).

Regarding claim 10:
Kohn-Rich et al. further the method, further comprising:
wherein the storing includes saving the computed surface height and the assigned confidence indicator for the 2D coordinate in a storage region allocated to the one of the blocks (The height confidence values of flag (confidence indicator) are stored in a memory, [0082] which is allocated for terrain cells, [0066], [0068]).
Kohn-Rich et al. don’t not explicitly teach dividing a region comprising the 2D coordinate into a plurality of blocks; and identifying one of the blocks to which the 2D coordinate belongs; 



Regarding claim 11:
Kohn-Rich et al. don’t not explicitly teach the method of claim 10, further comprising: when no storage region in a local database has been allocated to the one of the blocks, allocating a storage region in the local database to the one of the blocks; and when the storage region in the local database has been allocated to the one of the blocks, locating the storage region.

Note that the art does teach update and save elevation map using a geographic information into a database based on conventional variables in the art.  The instant claimed limitations are drawn to similar conventional variables such as allocating a storage region to a block, and locating the storage region, both well known in the art, and it would have been obvious to so provide the limitations as claimed for a benefit of saving data so that no information is lost.

Regarding claim 12:
Kohn-Rich et al. teach the method, further comprising: 
indexing storage regions allocated to the blocks by block numbers and organizing the storage regions in a tree structure.

Regarding claim 13:
Kohn-Rich et al. teach the method, wherein the one of the blocks further includes one or more neighboring 2D coordinates neighboring the 2D coordinate (the cells includes neighbors in the 2D coordinates  (x.sub.i, y.sub.i) and (x.sub.j, y.sub.j), [0090], [0092]); 
the method further comprising: storing data for the 2D coordinate and the one or more neighboring 2D coordinates sequentially in the storage region allocated to the one of the blocks ((x-y) plane of terrain height (2D coordinate of height) including coordinate 2D coordinates (x.sub.i, y.sub.i) and (x.sub.j, y.sub.j) are saved in the memory which is allocated for the terrain cells, [0068]).

Regarding claim 14:
Kohn-Rich et al. teach the method, further comprising: 
creating a flight path for the aerial vehicle based on the 2D elevation map (generating a flight path for the rotorcraft (aerial vehicle) based on the x-y plane or elevation map (2D elevation map), [0011]).

Regarding claim 15:
Kohn-Rich et al. disclose a system for building a two-dimensional (2D) elevation map, comprising: 
at least one memory; and at least one processor (the system has a memory 2215 and a processor 2210, [0127]) connected with the at least one memory and configured to perform: 

storing the computed surface height and the assigned confidence indicator for the 2D coordinate in a database (and storing the sensor information which contains the height and the confidence values, in a database, [0098]-[0069], [0074]), thereby building the 2D elevation map (creating terrain map given by two dimensional array, [0016]).
assigning, based on the sensor data, a confidence indicator to the computed surface height (providing, by using information from the sensor data, a status flag that provides a confidence (confidence indicator) to the computed terrain height (surface height), [0065], [0092]), 
Kohn-Rich et al. does not explicitly teach including: 
assigning a first value for the confidence indicator in response to the computed surface height being a lower threshold for an actual surface height; 
assigning a second value for the confidence indicator in response to the computed surface height being an upper threshold for the actual surface height; and 
assigning a third value for the confidence indicator in response to the computed surface height being an actual value for the actual surface height; 
Note that Kohn-Rich et al. show a management system which has a guidance function that determined path errors between the present position and desired flight path, [0007] and having a confidence indication as flag that indicates the accuracy of the height level, [0065]) and the SON structure stores the information of the lowest height of the layer, [0064], and [0067]). 
Furthermore Kohn-Rich et al. also show the SON structure stores the information of the highest height of the layer, [0064], and [0067]). One of the ordinary skill in the art will interpret Kohn-Rich et al. as the flag, the confidence indicator, indicates the accuracy of the highest or maximum height level (upper threshold for an actual surface height which can be the second value stored) for the SON structure to store.
Kohn-Rich et al. finally show that the confidence indication that the sensor data may indicate that two height layers are actually one, [0067]. One of the ordinary skill in the art will interpret Kohn-Rich et al. as the flag, the confidence indicator, indicates two height layers are actually one (same). 
One of ordinary skills should have recognized that doing so for a benefit of safety.

Regarding claim 16:
Kohn-Rich et al. teach the system, wherein the confidence indicator indicates a relationship between the computed surface height and an actual surface height for the 2D coordinate (the reference shows that a confidence flag by indicates the accuracy of the height data and indicating the level of the confidence, it obvious that there is a comparison between the actual height of the terrain and the computed height, [0065]). 


Regarding claim 17:
Kohn-Rich et al. further teach the system, wherein: 
the confidence indicator is assigned a first value, when the computed surface height is a minimum possible value of an actual surface height; the confidence indicator is assigned a second value, when the computed surface height is a maximum possible value of the actual surface height (the confidence flag (confidence indicator) monitor the confidence level number (value) includes the lowest or minimum and highest or maximum height of the first obstacle, [0065]-[0067]); 
and the confidence indicator is assigned a third value, when the computed surface height is the actual surface height (the confidence flag (confidence indicator) base on the sensor data inherent has another indication (value) when the two obstacles are actually one (same), [0067]).

Regarding claim 19:
Kohn-Rich et al. teach wherein the at least one processor is further configured to perform:
saving the computed surface height and the assigned confidence indicator for the 2D coordinate in a storage region allocated to the one of the blocks (The height confidence values of flag (confidence indicator) are stored in a memory, [0082] which is allocated for terrain cells, [0066], [0068]).
Kohn-Rich et al. don’t not explicitly teach dividing a region comprising the 2D coordinate into a plurality of blocks; and identifying one of the blocks to which the 2D coordinate belongs; 

Note that the art does teach build, update and save elevation map using a geographic information into a database and memory based on conventional variables in the art.  The instant claimed 

Regarding claim 20:
Kohn-Rich et al. teach wherein the at least one processor is further configured to perform: creating a flight path for the aerial vehicle based on the 2D elevation map (generating a flight path for the helicopter (aerial vehicle) based on the x-y plane or elevation map (2D elevation map), [0011]).

Claim 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kohn-Rich et al. (US 20160210863 A1) in view of Tang et al. (WO2016023224A1). 

Regarding claim 3:
Kohn-Rich et al. teach all the limitations except, the method, further comprising: receiving one or more parameters associated with the one or more sensors of the aerial vehicle when the sensor data is acquired; and transforming, based on the one or more parameters, the received sensor data from a body coordinate system defined relative to the aerial vehicle into the 2D coordinate system.
In the same field of endeavor, Tang et al. teach the method, further comprising: 

transforming, based on the one or more parameters, the received sensor data from a body coordinate system defined relative to the aerial vehicle into the 2D coordinate system (transforming the received sensor data from a coordinate system relates to the UAV into the uniform reference coordinate system such as two dimensional, [50], [70]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify method of Kohn-Rich et al. in view of Tang et al. so that the method, further comprising: receiving one or more parameters associated with the one or more sensors of the aerial vehicle when the sensor data is acquired; and transforming, based on the one or more parameters, the received sensor data from a body coordinate system defined relative to the aerial vehicle into the 2D coordinate system.
One of ordinary skills should have recognized that doing so for a benefit of detecting and avoid the obstacle based on the parameter, and by transforming the received sensor data it will have a benefit to matching a coordinates for a better image processing.

Regarding claim 4:
Kohn-Rich et al. as modified remain as applied above.
Kohn-Rich et al. teach all the limitations except the method, wherein the one or more parameters are related to a spatial relationship between the one or more sensors and the aerial vehicle.
Tang et al. teach the method, wherein the one or more parameters are related to a spatial relationship between the one or more sensors of the aerial vehicle and the aerial vehicle 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the driver assistance method of Kohn-Rich et al. in view of Tang et al. wherein the one or more parameters are related to a spatial relationship between the one or more sensors of the aerial vehicle and the aerial vehicle.
One of ordinary skills should have recognized that doing so for a benefit of easily transforming of coordinate between sensors.


Claim 7, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kohn-Rich et al. (US 20160210863 A1) in view of Ang Liu et al. (US10429839B2).

Regarding claim 7:
Kohn-Rich et al. teach all the limitations except the method, wherein the computed surface height for the 2D coordinate is equal to a maximum surface height for a plurality of neighboring coordinates within a predetermined distance from the 2D coordinate.

In the same field of endeavor, Ang Liu et al. teach the method, wherein the computed surface height for the 2D coordinate is equal to a maximum surface height for a plurality of neighboring coordinates within a predetermined distance from the 2D coordinate (the surrounding environment (computed surface height) for the 2D coordinate is equal to 400 m (a maximum surface height), [3], 14]-[17]).

One of ordinary skills should have recognized that doing for safety of the UAV and other flight vehicle around. 

Regarding claim 18:
Kohn-Rich et al. as modified remains as applied above.
Kohn-Rich et al. teach all the limitations except wherein the computed surface height for the 2D coordinate is equal to a maximum surface height for a plurality of neighboring coordinates within a predetermined distance from the 2D coordinate.
Ang Liu et al. teach the method, wherein the computed surface height for the 2D coordinate is equal to a maximum surface height for a plurality of neighboring coordinates within a predetermined distance from the 2D coordinate (the surrounding environment (computed surface height) for the 2D coordinate is equal to 400 m (a maximum surface height), [3], 14]-[17]).

Response to Amendment
Claims 1-20 are pending.
Claims 1, 4, 15 have been amended.
Claims 4 as amended have successfully overcome the 112 rejections.

Response to Arguments

Applicant's arguments filed ON 09/22/2021 have been fully considered but they are not persuasive. 
The applicant argued that Kohn-Rich fails to disclose or suggest at least these elements show in the independent claim 1, as amended, which recites a method of building a two-dimensional (2D) elevation map including, for example: assigning, based on the sensor data, a confidence indicator to the computed surface height, including: assigning a first value for the confidence indicator in response to the computed surface height being a lower threshold for an actual surface height; 
assigning a second value for the confidence indicator in response to the computed surface height being an upper threshold for the actual surface height; and assigning a third value for the confidence indicator in response to the computed surface height being an actual value for the actual surface height. 
The examiner disagreed, Kohn-Rich et al. show a management system which has a guidance function that determined path errors between the present position and desired flight path, [0007] and having a confidence indication as flag that indicates the accuracy of the height level, [0065]) wherein the SON structure stores the information (first information value) of the lowest height of the layer, stores information (second information value) of the highest height of the layer [0064], and [0067]) and finally information (third information value) when the height are actually one (same), [0067].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGHT DJIEKPOR whose telephone number is (571)272-4820.  The examiner can normally be reached on Monday -Friday: 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 271-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIGHT DJIEKPOR/Examiner, Art Unit 3663                                                                                                                                                                                                        

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663